Title: To James Madison from Edward Carrington, 14 April 1789
From: Carrington, Edward
To: Madison, James


My dear Sir,
Powhatan April 14 1789
I was a few days ago favored with your very freindly and polite letter of the 19th. Ult. by Mr. Donaldson. Accept my thanks for the terms in which you acknowledge the Rect. of mine of the 20th. of February. Assure yourself that I have long had a due sense of the favorable sentiments you are pleased to entertain of me, and that they are contemplated with the greater satisfaction, as they are discovered in better evidences of reality, than ever will, or can, be conveyed in verbal professions. You have understood my communication as it was intended, to inform you of my wishes, & put it in your power to forward them, should your ideas of public propriety, and a favorable opportunity concur. It is to be regretted that the attainment of Objects of this kind, is precarious unless by a conduct to which a Man of due delicacy cannot descend. That degree of personal solicitation which is generally adopted, I cannot nor will I submit to. There is a propriety in making ones wishes known, and this I shall do in such communications to a very few particular Freinds as I made to you. It has been done to our two Senators as a Matter of propriety, in addition [to] the other considerations, which would lead me to confide in them. It might by some be supposed, that a personal visit at least, to the Seat of Govt. would be proper, but even a situation of this kind would be painful to me while it would be thought that I had come to solicit. But for this, I beleive I should spend a few weeks in a trip to take a look at your assembly.
I suppose it has become proper that I should drop my veiws as to the particular object which I formerly mentioned. Upon the resignation of Colo. Parker the Executive filled up that appointment, before I was apprised of its being vacant, by an election of Major Lindsey. He is a very proper character, and I do not suppose it will be thought proper to confer the Office, under the New Govt. on any other. As yet no other object can be particularly taken into veiw, and I shall take the liberty to leave this subject on a general ground. I shall be happy to render to the public my services, in some situation not altogether unimportant, such as those acquainted with me shall think me fitted for. I will thank you for information as your arrangements progress—and whenever you have leisure to give me any thing else that may be passing, you know it will be pleasing to me to hear from you. I am however so fully apprised of the full employment you will constantly have, that I shall not ask you to write but when you can do it with convenience. In the mean time I shall write you as often as any thing occurs here worth communicating. I am my dr sir with great sincerity yr. Freind & Servt.
Ed. Carrington
